Citation Nr: 0716043	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  03-31 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for bullous 
emphysema, from August 16, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
September 1967.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from an April 2003 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent rating for bullous emphysema, effective March 19, 
2003.  The veteran filed a notice of disagreement (NOD) in 
April 2003.  By rating action of March 2003, the RO assigned 
an earlier effective date of October 22, 2002 for the grant 
of service connection for bullous emphysema, and assigned an 
initial 30 percent rating from that date to August 15, 2003; 
the RO also assigned a 10 percent rating from August 16, 
2003.  The RO issued a statement of the case (SOC) in 
September 2003 and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) later 
that month.

In March 2004, the veteran testified during a hearing before 
RO personnel and in March 2006, the veteran testified during 
a hearing before the undersigned Veterans Law Judge; 
transcript of both hearings is of record.

In April 2006, the undersigned Veterans Law Judge granted the 
veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).

In April 2006, the Board denied the claim for a higher 
initial rating in excess of 30 percent for bullous emphysema, 
for the period from October 22, 2002 to August 15, 2003; 
hence, that matter is no longer before the Board.  Also in 
April 2006, the Board remanded the matter of a higher rating 
for bullous emphysema from August 16, 2003 to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development and notice.  After completing part of 
the request action, the AMC continued denial of the veteran's 
claim (as reflected in the March 2007 supplemental SOC 
(SSOC)), and returned the matter to the Board for further 
appellate consideration.

For the reasons expressed below, the matter remaining on 
appeal is, again, being remanded to the RO via the AMC.  VA 
will notify the veteran when further action, on his part, is 
required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further action on the claim remaining on appeal is 
warranted, even though such action will, regrettably, further 
delay an appellate decision on this matter.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

In the April 2006 remand, the Board instructed that, prior to 
arranging for the veteran to undergo further VA examination, 
the RO should obtain and associate with the claims file 
treatment records from the Scripps Clinic from December 2004 
to the present and all outstanding VA medical records.  
However, the AMC's November 2006 letter to the veteran did 
not specifically request that he provide authorization to 
enable VA to obtain treatment records from the Scripps 
Clinic; and none were obtained.  The RO should specifically 
request that the veteran provide authorization to enable it 
to obtain treatment records from the Scripps Clinic from 
December 2004 to the present.

The Board also points out that, except for copies of VA 
examination reports and pulmonary function test (PFT) 
reports, the claims file currently does not include any VA 
treatment records.  However, during the March 2006 hearing, 
the veteran testified that he was hospitalized at the VA 
Medical Center (VAMC) in La Jolla, California, for treatment 
of his service-connected bullous emphysema.  The claims file 
reflects that no VA progress notes were found as a result of 
a search done in September 2006; however, the Board notes 
that hospital/discharge summaries are generally not included 
with progress notes.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v.  West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent inpatient and 
outpatient medical records from the La Jolla VAMC, following 
the procedures prescribed in 38 C.F.R. § 3.159 (2006) as 
regards requesting records from Federal facilities. 

The Board notes that the veteran's respiratory disability, 
manifested by bullous emphysema and interstitial lung 
disease, has been rated as 10 percent disabling since August 
16, 2003, under 38 C.F.R. § 4.97, Diagnostic Code 6603 
(2006).  The diagnostic criteria under that code is based on 
pulmonary function test (PFT) results.  Among other things, 
PFTs measure forced expiratory volume in one second (FEV-1), 
forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC), diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)), as 
well as the maximum oxygen consumption in ml/kg/min.

After all available records are associated with the claims 
file, the RO should forward the claims file to the physician 
that examined the veteran and prepared the March 2007 
respiratory examination report for an addendum based on 
review of  any newly added records and an opinion as to 
whether the veteran evidences cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episode(s) 
of acute respiratory failure, and/or whether the veteran is 
in need of outpatient oxygen therapy.  The physician should 
also indicate whether another examination is warranted for 
evaluation purposes.
 
Prior to readjudication of the claim, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim on appeal, explaining that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(b)(1)(West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the appellant to submit all pertinent evidence in his 
possession, and ensure that its notice to the appellant meets 
the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim for a rating in excess of 10 
percent for bullous emphysema from August 16, 2003 should 
include continued consideration of whether any further staged 
rating (assignment of different ratings for distinct periods 
of time, based on the facts found) pursuant to Fenderson, is 
appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should obtain from the La 
Jolla VAMC all outstanding pertinent 
records of evaluation and/or treatment 
of, and hospitalization for, the 
veteran's respiratory disability.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2006) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter that requests 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
initial rating claim on appeal that is 
not currently of record.  The RO should 
specifically request that the veteran 
furnish the appropriate authorization to 
enable it to obtain and associate with 
the claims file all records of the 
veteran's treatment and/or evaluation by 
the Scripps Clinic from December 2004 to 
the present.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman (cited to 
above)-particularly as regards claims 
arising out of claims for service 
connection, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should forward the claims file to the 
physician that examined the veteran and 
prepared the March 2007 respiratory 
examination report for a discussion of 
the veteran's documented medical history 
as reflected in any newly added records 
and an opinion on whether the veteran 
evidences cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, episode(s) of acute 
respiratory failure, and/or whether the 
veteran is in need of outpatient oxygen 
therapy.  The physician should also 
indicate whether another examination is 
warranted for evaluation purposes.  

If the prior examiner is not available, 
or the prior examiner recommends that the 
veteran be re-examined, the RO should 
arrange for the veteran to undergo VA 
pulmonary/respiratory examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to  examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  

Pulmonary function studies (post 
bronchodilator)  should be accomplished, 
with FEV-1, FEV- 1/FVC, DLCO (SB), and 
maximum oxygen consumption (in ml/kg/min) 
findings noted.  The examiner should 
comment on the veteran's effort.  If any 
of these  particular test results cannot 
be obtained, the examiner should provide 
an explanation.  PFT results should be 
furnished to the requesting physician 
prior to the completion of his or her 
report.  

Furthermore, the examiner should state 
whether the veteran evidences cor 
pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episode(s) of 
acute respiratory failure, and/or whether 
the veteran is in need of outpatient 
oxygen therapy.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim for a 
rating in excess of 10 percent for 
bullous emphysema from August 16, 2003 
should include continued consideration of 
whether any further staged rating, 
pursuant to Fenderson, cited to above, is 
appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional evidence 
and legal authority considered, as well 
as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



